frequently worked in the area, did not recognize Craciun and when they
                ran his license plate they learned the vehicle was not registered to the
                complex. Craciun exited the vehicle and did not appear to be elderly or
                disabled. He approached the back doors of various residences and peered
                through the windows rather than knocking. He then lingered between the
                buildings while frequently looking over his shoulder and talking on his cell
                phone. At this point, an officer approached Craciun and asked to speak
                with him. Based upon the officer's observations, which he interpreted as
                consistent with trespassing and drug-related activity, he performed a pat-
                down for weapons. After feeling an item that was not a weapon, he asked
                Craciun if he could perform a full search. Craciun consented, and drugs
                were recovered.
                             First, Craciun contends that the district court erred by
                denying his motion to suppress because (1) law enforcement lacked
                reasonable suspicion to believe that he was engaged in drug-related or
                other criminal activity, and (2) at most, law enforcement could only
                reasonably have suspected that he was trespassing and it is
                unconstitutional to seize a person for such a minor crime.
                             An officer may briefly seize a suspect if he has "reasonable
                articulable suspicion that the suspect has committed, is committing or is

                . . . continued

                transcripts from the grand jury proceeding. The Honorable Stefanie Miley
                considered and denied Craciun's second motion to suppress made during
                trial. It is unclear which order Craciun challenges on appeal; however, we
                have reviewed and considered the transcripts of each proceeding,
                including those provided by the State, in making our determination and
                have summarized the courts' findings.



SUPREME COURT
         OF
      NEVADA
                                                     2
(0) I 947A
                about to commit a crime." Somee v. State, 124 Nev. 434, 442, 187 P.3d
                152, 158 (2008) (internal quotation marks omitted);           see also NRS
                171.123(1). Here, the officer supported his decision to engage Craciun and
                briefly detain him with specific facts that, based upon his experience and
                training, he inferred as consistent with criminal activity—facts that may
                have been innocent in isolation "but which taken together warranted
                further investigation." Terry v. Ohio, 392 U.S. 1, 22 (1968). Craciun's
                detention was limited in scope and reasonable in the light of the public
                interest and Craciun's right to be free of government interference.       See
                NRS 171.123(4); Pennsylvania v. Mimms,          434 U.S. 106, 109 (1977).
                Having considered the totality of the circumstances, we conclude that the
                district court did not err by denying Craciun's motion to suppress on these
                grounds.
                            Second, Craciun contends that the district court erred by
                denying his motion to suppress because neither the pat-down nor the
                subsequent full search were supported by reasonable suspicion. A pat-
                down for weapons is constitutionally sound so long as "a reasonably
                prudent man in the circumstances would be warranted in the belief that
                his safety or that of others was in danger."   Terry, 392 U.S. at 27. Here,
                the officer reasonably suspected that Craciun was engaging in criminal
                activity and nothing about Craciun's behavior after the initial encounter
                "gave him sufficient reason to negate that hypothesis."      Id. at 28. The
                officer also testified that the area was notorious for violent activity,
                including drug sales, and that he was separated from his partner. These
                facts support the officer's belief that a pat-down was warranted.   See NRS
                171.1232(1); Somee,    124 Nev. at 442, 187 P.3d at 158 (reasonable
                articulable suspicion of drug-related activity is a relevant consideration in

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                  determining whether a pat-down is warranted). Because the pat-down
                  complied with constitutional parameters and Craciun consented to the
                  subsequent full search which uncovered the drugs, see State v. Ruscetta,
                  123 Nev. 299, 302, 163 P.3d 451, 454 (2007), we conclude that the district
                  court did not err by denying his motion to suppress on this ground.
                              Having considered Craciun's contentions and concluded that
                  they lack merit, we
                                 ORDER the judgment of conviction AFFIRMED. 2



                                                                         J.
                                           Hardesty




                  cc: Hon. Stefany Miley, District Judge
                       Jonathan L. Powell
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk

                        2 Craciun's fast track statement does not comply with the Nevada
                  Rules of Appellate Procedure because it fails to contain adequate citation
                  to the record, see NRAP 3C(e)(1)(C), and does not contain one-inch
                  margins on all sides, see NRAP 3C(h)(1); NRAP 32(a)(4). The appendix to
                  Craciun's fast track statement does not comply with the Nevada Rules of
                  Appellate Procedure because it does not contain all necessary transcripts.
                  See NRAP 3C(d)(3)(C). The State's fast track response fails to comply with
                  the Nevada Rules of Appellate procedure because it is not double-spaced.
                  See NRAP 3C(h)(1); NRAP 32(a)(4). We caution counsel for both parties
                  that future failure to comply with the applicable rules when filing briefs in
                  this court may result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A     •